Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “transmission unit” and “reception unit” in claims 1-8, and the “transport unit”, “reading unit”, and “control unit” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “transmission unit” and “reception unit” are being interpreted to cover the speaker and mike described in the specification (par. 22) as performing the claimed function, and equivalents thereof. The “transport unit” is being interpreted to cover the motors and rollers described in the specification (par. 20) as performing the claimed function, and equivalents thereof. The “reading unit” is being interpreted to cover the line sensor described in the specification (par. 20-21) as performing the claimed function, and equivalents thereof. The “control unit” is being interpreted to cover the processor or IC described in the specification (par. 18-19) as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, after a tip of the medium reaches the positions of the transmission unit and the reception unit in the transport path, when the reception level signal is below a predetermined threshold, causing the driving voltage to rise from a first voltage to a second voltage, when an amount of change in the reception level signal in accordance with the rise in the driving voltage is smaller than a reference amount of change, determining that multi-sheet feed is ongoing, and when the amount of change in the reception level signal in accordance with the rise in the driving voltage is greater than the reference amount of change, determining that multi-sheet feed is not ongoing.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE READING APPARATUS AND MULTI-SHEET FEED DETECTION METHOD WITH DETECTION BASED ON RISE OF DRIVING VOLTAGE AND CHANGE AMOUNT OF RECIEVED ULTRASONIC WAVE---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner. 
Applicant has provided an explanation of relevance of cited document JP 2017-109858 A on pages 1-3 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yoshimura et al (US 7404559 B2) disclose a multiple feed detecting section that has an ultrasonic transmitter and an ultrasonic receiver arranged on opposite sides of the conveyance path for conveying the sheets, and detects the feed of multiple sheets by, transmitting an ultrasonic wave from the ultrasonic transmitter to the ultrasonic receiver through at least one sheet traveling along the conveyance path, and comparing the ultrasonic wave received by the ultrasonic receiver with a reference level (abstract).

Segawa (US 8047541) discloses a device with a control part for controlling an ultrasonic transmission part arranged on a side of a sheet feeding passage so as to emit an ultrasonic wave having the predetermined oscillation frequency to detecting duplicate feeding of a sheet. The device ensures that an ultrasonic wave capable of obtaining an optimum output at an operating environment temperature can be emitted and duplicate sheet feeding detection can be performed with a high degree of detection accuracy (see abstract and summary).

Matsuoka et al (US  8657285) disclose preventing false detection of multiple feeding when feeding sheets of different thicknesses with a sheet transport path that includes an ultrasonic sensor including an ultrasonic transmitter and an ultrasonic receiver disposed opposite each other across a sheet transport path, a type detector for discriminating between a first sheet and a second sheet thicker than the first sheet while one or the other of the sheets is being fed along the transport path, and a multiple feed detector for detecting the presence or absence of multiple feeding of sheets along the transport path, based on an output produced by the ultrasonic sensor and on a detection result supplied from the type detector (abstract).

Fukusaka et al (US 8752830 B2) disclose accurately detecting multi-feed of sheets even when the distance between sensors is changed by using ultrasonic sensors for transmitting and receiving ultrasonic waves, respectively, provided on a sheet conveying path. The ultrasonic sensor as a transmitter transmits ultrasonic waves to a sheet being fed and conveyed. A reception circuit detects a level of ultrasonic waves received by the ultrasonic sensor as a receiver. The level of ultrasonic waves detected after lapse of a predetermined time from transmission of ultrasonic waves is compared with a predetermined threshold value to determine multi-feed of sheets. A distance between the ultrasonic sensors is detected, and at least one of the predetermined time period and the predetermined threshold value is corrected based on the detected distance between the sensors (abstract).

Inoue (US 8882373 B2) discloses a multifeed detection unit that has a sheet-passing unit disposed contiguously to the conveyance path, an ultrasonic transmitter disposed facing the sheet-passing unit, and an ultrasonic receiver disposed opposite the ultrasonic transmitter with the sheet-passing unit therebetween. The ultrasonic transmitter and ultrasonic receiver are on the downstream side of the paper feed mechanism and the upstream side of the processing unit on the conveyance path, enabling detecting of multifeeding immediately after multifeeding occurs, and stopping sheet conveyance before processing by the processing unit when multifeeding occurs. The ultrasonic transmitter and ultrasonic receiver are also closer to the paper feed mechanism than the processing unit, assuring sufficient time to stop the processing unit after multifeeding is detected, and can reliably stop sheet conveyance before processing by the processing unit when multifeeding occurs even if the sheet is conveyed at a high paper feed rate. At least one paper feed roller is located on the downstream side of the ultrasonic transmitter and ultrasonic receiver and the upstream side of the processing unit, enabling stopping of the sheet before the sheet is fed by the paper feed roller into the processing unit when multifeeding occurs. The processing unit includes a print unit that prints on the sheet, and a reading unit that reads information on the sheet, the reading unit being on the upstream side of the print unit and the downstream side of the ultrasonic transmitter and ultrasonic receiver on the conveyance path thus assuring sufficient time to stop the sheets before printing on the sheets when multifeeding occurs, and can prevent printing on the sheets. Other advantages are discussed in the configuration such as dealing with noise, adjusting the gain of and comparing the ultrasonic receiver output signal with a threshold value, circuit adjustments, and more (see abstract and summary).

Yoshimura (US 9656820 B2) discloses a sheet conveying apparatus comprises a paper feeding roller, an upstream side sensor, and an ultrasonic wave sensor. The upstream side sensor detects presence or absence of a sheet being conveyed along the conveying path, at a location of a downstream side of the paper feeding roller along the conveying path. The ultrasonic wave sensor detects presence or absence of occurrence of multiple feed, based on intensity of ultrasonic waves received at a location of a downstream side of the upstream side sensor along the conveying path (abstract).

Ono (US 9733218 B2) discloses a sending unit configured to send an ultrasonic wave, a receiving unit positioned to face the sending unit across a sheet conveyance path and configured to receive a first ultrasonic wave, the first ultrasonic wave being an ultrasonic wave sent from the sending unit and passed through the sheet, and outputting a first voltage corresponding to the first ultrasonic wave, an adjusting unit configured to adjust the first voltage into an adjusted first voltage according to a setting, an amplification unit configured to amplify the adjusted first voltage by a preset amplification factor for multi-feed determination into an amplified first voltage, and a determining unit configured to determine whether or not multi-feed of the sheet has occurred based on the amplified first voltage (abstract).

Honda (US 10574847 B2) disclose a transport section configured to transport at least one sheet of paper along a transport path, a sonic wave detection section including a sonic wave transmitter and a sonic wave receiver that are disposed at positions between which the transport path is interposed, the sonic wave detection section being configured to output an output signal having a value that varies in accordance with a reception intensity with which the sonic wave receiver has received a sonic wave transmitted from the sonic wave transmitter, and a controller configured to determine a possibility of an occurrence of multi-feeding based on a result of comparing an output signal by the sonic wave detection section and two threshold value (abstract).

Nishizaka et al (US 10894680 B2) disclose a multifeed detection device that detects multifeed by using an ultrasonic wave, includes an ultrasonic emitting unit and an ultrasonic receiving unit arranged to oppose each other with a medium transport path interposed therebetween, judges occurrence of multifeed of media based on a detection intensity of an ultrasonic wave received by the ultrasonic receiving unit, and a multifeed threshold for judging multifeed of media, and acquires first information that is information relating to adjustment for the multifeed threshold, and second information for specifying that the first information is the information relating to the adjustment for the multifeed threshold, from a calibration sheet holding the first information and the second information.
Minoru et al (US 20010042956 A1) disclose an ultrasonic transmitter and an ultrasonic receiver being positioned so as to sandwich a transport path along which the sheet is transported so as to detect a double feed of the sheet, detection comprising a step of forming a gap between the sheets where the sheets overlap when a double feed of the sheets occurs (abstract).

Fukumitsu (US 20220033209 A1) discloses a transport unit configured to transport a medium, an emission unit configured to emit an ultrasonic wave in accordance with a driving voltage, a reception unit configured to receive the ultrasonic wave, the emission unit and the reception unit being disposed so that a transport path for the medium transported by the transport unit is interposed therebetween, and a control unit configured to detect presence or absence of multi-feed of the medium on the basis of a signal received by the reception unit.

Shimosaka et al (US 20220073302 A1) disclose a multi-feed detection apparatus including an ultrasonic sensor to generate an ultrasonic signal, a multi-feed determination module to determine that feeding of the medium is normal when a signal value of the ultrasonic signal is equal to or more than a first threshold value, and determine that a multi-feed of the medium has occurred when the signal value of the ultrasonic signal is less than the first threshold value, and a control module to control the feed module to return the fed medium to a direction of the medium tray when the signal value of the ultrasonic signal is less than a second threshold value smaller than the first threshold value (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
16 July 2022